DETAILED ACTION   
Claim Objections
1.	Claim 2 is objected to because of the following informalities:
          	In claim 2, line 1, “a thickness of the air gap” should be changed to “a spacing of the air gap”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 3 – 8, 11, 13, 14, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIMIZU et al. (2017/0098659).
With regard to claim 1, YOSHIMIZU et al. disclose a three-dimensional NAND device (for example, see fig. 45 functioning as the NAND device wherein nonvolatile semiconductor memory includes a NAND-type memory because the structure of YOSHIMIZU et al. is formed the same as that of applicant, thus the final structure has the same intend of uses and functioning as NAND device, as the claimed invention. Although the applicant uses terms different to those of YOSHIMIZU et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.), comprising:
a first memory cell (referred to as “MC1” by examiner’s annotation shown in fig. 45 below) coupled to a gate oxide layer (an oxide layer 31 functioning as a gate oxide layer; for example, see paragraph [0131]);
a second memory cell (referred to as “MC2” by examiner’s annotation shown in fig. 45 below) coupled to the gate oxide layer (31);
an air gap (40a) disposed between the first memory cell (MC1) and the second memory cell (MC2);
and first oxide material layer (referred to as “34A” by examiner’s annotation shown in fig. 45 below; wherein the portion 34A made from oxide layer 34; for example, see paragraph [0226]) disposed on a surface of the first memory cell (MC1) adjacent to the air gap (40a); 
the first oxide material layer (34A) being coplanar to a lateral side (referred to as “70A” by examiner’s annotation shown in fig. 45 below) of the first memory cell (MC1); and 
a second oxide material layer (referred to as “34B” by examiner’s annotation shown in fig. 45 below; wherein the portion 34B made from oxide layer 34) disposed on a surface of the second memory cell (MC2) adjacent to the air gap (40a), the second oxide material layer (34B) being coplanar with a lateral side (referred to as “70B” by examiner’s annotation shown in fig. 45 below) of the second memory cell (MC2).

    PNG
    media_image1.png
    611
    801
    media_image1.png
    Greyscale



With regard to claim 3, YOSHIMIZU et al. disclose the first memory cell (MC1) and the second memory cell (MC2) further comprise:
a charge trap region (32) adjacent the gate oxide layer (31);
a blocking oxide (35) adjacent the charge trap region (32);
a cavity (referred to as “35A” by examiner’s annotation shown in fig. 45 above) adjacent the charge trap region (32); and
a control gate (70) formed in the cavity (35A).

With regard to claim 4, YOSHIMIZU et al. disclose the charge trap region (32) comprises a silicon nitride material (for example, see paragraph [0130]).
With regard to claim 5, YOSHIMIZU et al. disclose the control gate (70) comprises a metal material (for example, see paragraph [0112]).
With regard to claim 6, YOSHIMIZU et al. disclose the control gate (70) comprises a silicide (for example, see paragraph [0112]).
With regard to claim 7, YOSHIMIZU et al. disclose a high-k layer (referred to as “34B” by examiner’s annotation shown in fig. 45 below)

    PNG
    media_image2.png
    635
    745
    media_image2.png
    Greyscale

With regard to claim 8, YOSHIMIZU et al. disclose the oxide material layer (referred to as “33b1” by examiner’s annotation shown in fig. 12 below; wherein the portion 33b1 made from oxide layer 33) comprises a silicon material. (silicon oxide material includes silicon and oxide; for example, see paragraph [0185]).
With regard to claim 11, YOSHIMIZU et al. disclose a three-dimensional NAND device (for example, see fig. 45 functioning as the NAND device wherein nonvolatile semiconductor memory, for example, see paragraph [0129], includes a NAND-type memory because the structure of YOSHIMIZU et al. is formed the same as that of applicant, thus the final structure has the same intend of uses and functioning as NAND device, as the claimed invention. Although the applicant uses terms different to those of YOSHIMIZU et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.), comprising:
a first memory cell (referred to as “MC1” by examiner’s annotation shown in fig. 45 below) coupled to a gate oxide layer (an oxide layer 31 functioning as a gate oxide layer; for example, see paragraph [0131]), 
the first memory cell (MC1) comprising;
a first charge trap region (referred to as “32A” by examiner’s annotation shown in fig. 45 below) adjacent the gate oxide layer (31);
a first blocking oxide (referred to as “35A” by examiner’s annotation shown in fig. 45 below) adjacent the first charge trap region (32A);
a first cavity (referred to as “A1” by examiner’s annotation shown in fig. 45 below) adjacent the first charge trap region (32A); and
a first control gate (one of gate electrodes 70) formed in the first cavity (A1).
a second memory cell (referred to as “MC2” by examiner’s annotation shown in fig. 45 below) coupled to the gate oxide layer (31), 
the second memory cell (MC2) comprising;
a second charge trap region (referred to as “32B” by examiner’s annotation shown in fig. 45 below) adjacent the gate oxide layer (31);
a second blocking oxide (referred to as “35B” by examiner’s annotation shown in fig. 45 below) adjacent the charge trap region (32B);
a second cavity (referred to as “A2” by examiner’s annotation shown in fig. 45 below) adjacent the charge trap region (32B); and
a second control gate (one of gate electrodes 70) formed in the second cavity (A2).
an air gap (40a) disposed between the first memory cell (MC1) and the second memory cell (MC2);
and a first material layer (referred to as “34A” by examiner’s annotation shown in fig. 45 below; wherein the portion 34A made from oxide layer 34) disposed on a surface of the first memory cell (MC1) adjacent to the air gap (40a), the first material layer (34A) being coplanar to a lateral side (referred to as “70A” by examiner’s annotation shown in fig. 45 below) of the first memory cell (MC1); 
and a second material layer (referred to as “34B” by examiner’s annotation shown in fig. 45 below; wherein the portion 34B made from oxide layer 34) disposed on a surface of the second memory cell (MC2) adjacent to the airgap (40a), the second material layer (34B) being coplanar with a lateral side (referred to as “70B” by examiner’s annotation shown in fig. 45 below) of the second memory cell (MC2).

    PNG
    media_image3.png
    739
    754
    media_image3.png
    Greyscale



With regard to claim 13, YOSHIMIZU et al. disclose a first high-k layer (referred to as “34A1” by examiner’s annotation shown in fig. 45 above; wherein the portion 34A1 made from oxide layer 34) is disposed between the first cavity (A1) and the first control gate (70) and a second high-k layer (referred to as “34A2” by examiner’s annotation shown in fig. 45 above; wherein the portion 34A2 made from oxide layer 34) is disposed between the second cavity (A2) and the second control gate (gate 70).
With regard to claim 14, YOSHIMIZU et al. disclose the first and second high-K layers (34A1, 34A2) comprises aluminum oxide (for example, see paragraph [0266]).
With regard to claim 17, YOSHIMIZU et al. disclose the gate oxide layer (31) is part of a memory hole (referred to as “H” by examiner’s annotation shown in fig. 45 below), the memory hole (H) further comprising: a polysilicon channel (20; for example, see paragraph [0257]); and a filler material (a dielectric material 50 functioning as a filler material).

    PNG
    media_image4.png
    605
    650
    media_image4.png
    Greyscale








Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 20 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMIZU et al. (2017/0098659) in view of OHBA (2017/0077111).
With regard to claims 2, 20, YOSHIMIZU et al. do not clearly disclose a thickness of the air gap is about 10 nm or less.
However, OHBA discloses a thickness of the air gap (AG) is about 10 nm or less. (each air gap AG may have a width serving as a thickness of about 10 nm; for example, see paragraph [0045]).

    PNG
    media_image5.png
    296
    463
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the YOSHIMIZU et al.’s device to have a thickness of the air gap is about 10 nm or less as taught by OHBA in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
6.	Claims 8, 10, 12, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over fig. 45 of YOSHIMIZU et al. (2017/0098659) in view of fig. 12 of OHBA et al. (2017/0077111).
With regard to claims 8, 10, 12, 18, YOSHIMIZU et al. disclose a three-dimensional NAND device (for example, see fig. 45 functioning as the NAND device wherein nonvolatile semiconductor memory, for example, see paragraph [0129], includes a NAND-type memory because the structure of YOSHIMIZU et al. is formed the same as that of applicant, thus the final structure has the same intend of uses and functioning as NAND device, as the claimed invention. Although the applicant uses terms different to those of YOSHIMIZU et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.), comprising:
a first memory cell (referred to as “MC1” by examiner’s annotation shown in fig. 45 below) coupled to a gate oxide layer (an oxide layer 31 functioning as a gate oxide layer; for example, see paragraph [0131]), 
the first memory cell (MC1) comprising;
a first charge trap region (referred to as “32A” by examiner’s annotation shown in fig. 45 below) adjacent the gate oxide layer (31);
a first blocking oxide (referred to as “35A” by examiner’s annotation shown in fig. 45 below) adjacent the first charge trap region (32A);
a first cavity (referred to as “A1” by examiner’s annotation shown in fig. 45 below) adjacent the first charge trap region (32A); and
a first control gate (one of gate electrodes 70) formed in the first cavity (A1).
a second memory cell (referred to as “MC2” by examiner’s annotation shown in fig. 45 below) coupled to the gate oxide layer (31), 
the second memory cell (MC2) comprising;
a second charge trap region (referred to as “32B” by examiner’s annotation shown in fig. 45 below) adjacent the gate oxide layer (31);
a second blocking oxide (referred to as “35B” by examiner’s annotation shown in fig. 45 below) adjacent the charge trap region (32B);
a second cavity (referred to as “A2” by examiner’s annotation shown in fig. 45 below) adjacent the charge trap region (32B); and
a second control gate (one of gate electrodes 70) formed in the second cavity (A2).
an air gap (40a) disposed between the first memory cell (MC1) and the second memory cell (MC2);
and a first material layer (referred to as “34A” by examiner’s annotation shown in fig. 45 below; wherein the portion 34A made from oxide layer 34) disposed on a surface of the first memory cell (MC1) adjacent to the air gap (40a), the first material layer (34A) being coplanar to a lateral side (referred to as “70A” by examiner’s annotation shown in fig. 45 below) of the first memory cell (MC1); 
and a second material layer (referred to as “34B” by examiner’s annotation shown in fig. 45 below; wherein the portion 34B made from oxide layer 34) disposed on a surface of the second memory cell (MC2) adjacent to the airgap (40a), the second material layer (34B) being coplanar with a lateral side (referred to as “70B” by examiner’s annotation shown in fig. 45 below) of the second memory cell (MC2).


    PNG
    media_image3.png
    739
    754
    media_image3.png
    Greyscale


fig. 45 of YOSHIMIZU et al. do not clearly disclose the first and second oxide material layers comprises a silicon material or a silicon oxide material.
However, fig. 12 below of YOSHIMIZU et al. disclose the first and second oxide material layers (33) comprises a silicon material or a silicon oxide material. (silicon oxide material includes silicon and oxide; for example, see paragraph [0185]).

    PNG
    media_image6.png
    368
    627
    media_image6.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the fig. 45 of YOSHIMIZU et al.’s device to have the oxide material layer comprises a silicon material or a silicon oxide material as taught by fig. 12 of YOSHIMIZU et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 19, YOSHIMIZU et al. disclose a first high-k layer (referred to as “34A1” by examiner’s annotation shown in fig. 45 above; wherein the portion 34A1 made from oxide layer 34) is disposed between the first cavity (A1) and the first control gate (70) and a second high-k layer (referred to as “34A2” by examiner’s annotation shown in fig. 45 above; wherein the portion 34A2 made from oxide layer 34) is disposed between the second cavity (A2) and the second control gate (gate 70).



7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMIZU et al. (2017/0098659) in view of Sandhu et al. (9,985,049).
With regard to claim 15, YOSHIMIZU et al. do not clearly disclose the material layer has a thickness of about 10 nm or less.
However, Sandhu et al. disclose the material layer (32) has a thickness of about 10 nm or less. (for example, see column 3, lines 14, 15, fig. 22).

    PNG
    media_image7.png
    539
    676
    media_image7.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the YOSHIMIZU et al.’s device to have the material layer has a thickness of about 10 nm or less as taught by Sandhu et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMIZU et al. (2017/0098659) in view of Sandhu et al. (9,985,049) further in view of OHBA (2017/0077111).
With regard to claim 16, YOSHIMIZU et al. and OHBA do not clearly disclose the air gap is about 10 nm or less.
However, OHBA discloses the air gap (AG) is about 10 nm or less. (each air gap AG may have an width serving as a thickness of about 10 nm; for example, see paragraph [0045]).

    PNG
    media_image5.png
    296
    463
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the YOSHIMIZU et al. and OHBA’s device to have the air gap is about 10 nm or less as taught by OHBA et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.



Response to Amendment  

9.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826